WITHDRAWAL OF ASSENT TO LETTER ORDER
TOM GRAY, Chief Justice.
It has come to my attention that the procedure outlined in McCullough v. Kitzman, 50 S.W.3d 87 (Tex.App.-Waco 2001) was not followed in connection with the disposition of the motion to recuse filed in this case against Justice Reyna and me. Justice Vance, who was not the subject of the motion, and I conferred with regard to the motion and a letter order denying the motion was issued May 20, 2005. Unbeknownst to me, the motion for recusal as to me was not being simultaneously decided and, in fact, was not decided until May 24, 2005. Accordingly, due to the failure to simultaneously decide and issue these orders regarding the ruling on the motion, I have no alternative but to withdraw my assent to the motion to recuse *186Justice Reyna. The reason I must withdraw my assent is that I have no authority to participate in the decision of that motion other than as part of a “roundro-bin” procedure as described in McCullough v. Kitzman. Accordingly, I should not have participated in the motion due to the pending motion to recuse or disqualify, and accordingly withdraw my assent thereto and designate myself as “not participating” in the consideration of the motion to recuse Justice Reyna in this cause.